Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20 are allowed over the closest prior art of record. The closest prior art is considered to be represented by Toyoshima (US 2016/0297116).
Regarding Claims 1 and 16-20, Toyoshima (US’116) teach an imprint apparatus for performing an imprint process which forms an imprint material pattern on a substrate by using a mold (Abstract), comprising: a forming unit (combination of 24-1 and 24-2) arranged around the mold and capable of forming an air current (flowing gas) that surrounds a space between the mold and the substrate (Figs. 6; [0028]); and a control unit 50 capable of controlling the forming unit when the imprint process is performed continuously on a plurality of shot regions on the substrate supplied with an uncured imprint material, wherein the forming unit includes a first forming which are independent of each other, and each of the first forming unit and the second forming unit includes an outlet which blows out gas for forming the air current from the side of the mold to the side of the substrate, and the first forming unit and the second forming unit include portions, respectively, which overlap each other in a direction away from the space [0028]. However, 24-2 does not overlap 24-1 in a direction away from the space and in a plane parallel to a pattern surface of the mold. Additionally, Applicant correctly points out in the Remarks, dated 2 June 2022 that the first gas filling unit 22 does not form an air curtain that shields the space (p. 16), and so any overlap between 24 and 22 cannot be considered an overlap of a first and second forming unit.
Further regarding Claims 16-20, US’116 fails to teach the claimed configurations in Claims 16-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712